Motion to dismiss appeal denied. A criminal leave application to the Court of Appeals is assigned to and decided by a single Judge of the Court of Appeals (see CPL 460.20 [4]; Rules of Ct of Appeals [22 NYCRR] § 500.20). While a motion to the full Court of Appeals to dismiss the appeal may be made on the ground that there is no jurisdiction over the appeal, a motion may not be made, as it has been here, upon the ground that leave was improvidently granted. Such motion does not constitute a basis for the full Court of Appeals to dismiss an appeal taken pursuant to leave of a single Judge of the Court of Appeals.